UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1337


O’MARR S. REID,

                  Plaintiff – Appellant,

          v.

STATE OF NORTH CAROLINA; ROBIN E. HUDSON,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cv-00541-RJC-DCK)


Submitted:   June 1, 2010                     Decided:   June 8, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


O’Marr S. Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            O’Marr    S.    Reid   appeals   the    district     court’s      order

accepting     the    recommendation     of    the     magistrate     judge      and

dismissing      Reid’s       civil     complaint        under       28     U.S.C.

§ 1915(e)(2)(B) (2006), and a subsequent order denying Reid’s

motions   for   new    trial   and   relief    from     judgment.        We     have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                  Reid v.

North   Carolina,     No.    3:09-cv-00541-RJC-DCK       (W.D.N.C.       Mar.    8,

2010; Mar. 18, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and     argument    would    not    aid     the

decisional process.

                                                                         AFFIRMED




                                       2